Name: Commission Regulation (EEC) No 168/82 of 26 January 1982 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 82 Official Journal of the European Communities No L 19/21 COMMISSION REGULATION EEC No 168/82 of 26 January 1982 fixing the import levies on frozen beef and veal quotations and other information known to the Commission , that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 2 (8 ) thereof, Whereas the import levies on frozen beef and veal were fixed by Regulation (EEC) No 3375/81 (3), as last amended by Regulation (EEC) No 3707/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3375/81 to the The import levies on frozen beef and veal shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 February 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 January 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . 0 OJ No L 291 , 19 . 11 . 1979, p . 17 . 0 OJ No L 340, 27 . 11 . 1981 , p . 22 . (4) OJ No L 369, 24 . 12 . 1981 , p . 50 . No L 19/22 Official Journal of the European Communities 27. 1 . 82 ANNEX to the Commission Regulation of 26 January 1982 fixing the import levies on frozen beef and veal (') for the period beginning 1 February 1982 (ECU/ 100 kg) CCT heading No Levy  Net weight  02.01 All b) 1 141-599 02.01 A II b) 2 1 13-280 (a) 02.01 A II b) 3 177-000 02.01 A II b) 4 aa) 212-399 02.01 A IIb) 4 bb) 11 177 000 (a) 02.01 A II b) 4 bb) 22 (b) 177-000 (a) 02.01 A IIb) 4 bb) 33 243-551 (a) (') In accordance with Regulation (EEC) No 435/80, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories . (a) Where products are imported under the conditions set out in Article 14 of Council Regulation (EEC) No 805/68 of 27 June 1968 and in provisions adopted for its application, the levy is totally or partially suspended in accordance with those provisions . (b*) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities .